Case: 17-40368      Document: 00514416898         Page: 1    Date Filed: 04/05/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 17-40368                               FILED
                                  Summary Calendar                          April 5, 2018
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARCO ANTONIO GARCIA-ECHAVERRIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:16-CR-1046-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Marco Antonio Garcia-Echaverria appeals the district court’s denial of
his motion to dismiss his indictment, which was premised on a collateral attack
on a prior removal order. He contends that the immigration judge (IJ) who
presided over his prior removal proceeding violated his due process rights by
failing to advise him of his eligibility for discretionary relief under § 212(c) of
the Immigration and Nationality Act, 8 U.S.C. § 1182. Garcia-Echaverria’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40368     Document: 00514416898       Page: 2    Date Filed: 04/05/2018


                                   No. 17-40368

argument is foreclosed by this court’s precedent. See United States v. Lopez-
Ortiz, 313 F.3d 225, 230 (5th Cir. 2002) (“[E]ligibility for § 212(c) relief is not a
liberty   or   property    interest   warranting     due     process   protection.”).
Consequently, Garcia-Echaverria has not shown that that the district court
erred by denying his motion to dismiss the indictment. See id.
      AFFIRMED.




                                         2